Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Previous Restriction Requirement
Claims 4, 6-8, and 13-14, directed to the non-elected species/invention, are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the previous restriction requirement is hereby withdrawn.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Reasons for Allowance
Claims 1-8, 11-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein the level shifter arrangement comprises: a first stage comprising: a first arrangement of one or more diode-connected PMOS transistors, wherein a first source terminal of at least one of the one or more diode-connected PMOS transistors of the first arrangement is configured to couple to the second supply voltage; a first CMOS inverter arrangement having a first terminal coupled to a first drain terminal of at least one of the one or more diode-connected PMOS transistors of the first arrangement and a first voltage reference terminal for coupling to a voltage reference, wherein the first CMOS inverter arrangement is configured to receive the first digital output signal; and a switch configured to short one of the diode-connected PMOS transistors of the first arrangement; and a second stage comprising:-2-Docket No.: 82160525US03Application No.: 17/028,150 Response to Office Action dated February 8, 2022a second arrangement of one or more diode-connected PMOS transistors, wherein a second source terminal of at least one of the one or more diode-connected PMOS transistors of the second arrangement is configured to couple to the second supply voltage, wherein the switch of the first stage is controlled by an output of the second stage; a second CMOS inverter arrangement having a second terminal coupled to a second drain terminal of at least one of the one or more diode-connected PMOS transistors of the second arrangement and a second voltage reference terminal for coupling to the voltage reference; and a final stage comprising a final CMOS inverter arrangement configured to output the second digital output signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842